Citation Nr: 1504104	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-04 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable rating for status post lumbar laminectomy with scar prior to June 22, 2011, and in excess of 10 percent thereafter.  

2.  Entitlement to service connection for left leg sciatica nerve pain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from August 1979 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of the appeal was subsequently transferred to the San Diego, California VARO.  

In February 2013, the Board remanded the Veteran's claims for the scheduling of a video conference hearing before the Board.  The Veteran testified at a video conference hearing before the Board in December 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

At his December 2014 hearing before the Board, the Veteran testified that he received treatment with Dr. Kim for his service-connected lumbar spine and claimed sciatica nerve pain since he moved to a different state in 2012.  However, it does not appear that any records from Dr. Kim have been associated with the claims file.  He indicated that he had not sought any treatment for his service connected disability at VA.  The private records from Dr. Kim should be requested.  

Additionally, the Veteran was last afforded a VA examination for his service-connected lumbar spine disability in June 2011.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran testified at a Board hearing that his back had worsened.  In order to properly adjudicate the claims on appeal, another examination should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain the name and address of any private providers who have treated him for his lumbar spine disability, to specifically include Dr. Kim, and request the records.  Any negative responses should be associated with the claims file.  

2.  After obtaining the above records, schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar spine disability.  The examiner must review the claims file and note that review in the report.  The examiner should:

 a) Provide complete ranges of motion of the lumbar spine, expressed in degrees, as measured using a goniometer.

b) Indicate whether there is any additional loss of range of motion during flare-ups or due to incoordination, fatigability, painful motion, or weakened motion.

c) Describe any neurological impairment resulting from the service-connected lumbar spine disability.  State what nerve is affected and the severity of any symptoms.  The examiner should specifically indicate whether the Veteran has any left leg sciatic nerve involvement.  

d) Indicate whether intervertebral disc disease is present and if so, state the length of time during the past twelve months that the Veteran has had incapacitating episodes due to his service-connected lumbar spine disability.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.

3.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


